UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARGARET VETERE,

                                 Plaintiff,

                     -against-                                 19-CV-9665 (CM)

 CITY OF NEW YORK, stated herein as City of                   CIVIL JUDGMENT
 New York HRA/DDS, and City of New York
 Bellevue Hospital Center Billing Dept.,

                                 Defendant.

       Pursuant to the order issued December 5, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 5, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
